BioCancell Therapeutics, Inc. BioCancell Therapeutics Inc. Targeted Cancer Therapy Uri Danon, CEO September 2010 2 This presentation contains forward-looking statements within the meaning of the Federal Securities Laws and the Israeli Securities Laws that involves risks and uncertainties . These forward-looking statements, relate to, without limitation, statements about our market opportunities, our strategy, our competition, the further development and potential safety and efficacy of our products, our projected revenue and expense levels and the adequacy of our available cash resources. Drug discovery and development involve a high degree of risk. Factors that might cause material differences include, among others, risks relating to: the successful preclinical development of our product candidates; the completion of clinical trials; the successful completion of the process with the FDA, foreign regulatory bodies and other governmental regulation, including the FDA`s review of any filings we make in connection with the treatment protocol; uncertainties related to the ability to attract and retain partners for our technologies and products under development; and other factors described in our public filings. This presentation does not constitute or form part of, and should not be construed as constituting or forming part of, any offer or invitation to sell or issue, or any solicitation of any offer to purchase or subscribe for, any shares in the Company, nor shall any part of this presentation nor the fact of its distribution form part of or be relied on in connection with any contract or investment decision relating thereto, nor does it constitute a recommendation regarding the securities of the Company. Although we believe that the expectations reflected in these forward-looking statements are based upon reasonable assumptions, no assurance can be given that such expectations will be attained or that any deviations will not be material. No reliance may be placed for any purposes whatsoever on the information contained in this presentation or on its completeness. No representation or warranty, express or implied, is given by or on behalf of the Company and/or its subsidiaries or any of their directors, officers or employees or any other person as to the accuracy or completeness of the information or opinions contained in this presentation and no liability whatsoever is accepted by the Company and/or its subsidiaries, or any of their members, directors, officers or employees or any other person for any loss howsoever arising, directly or indirectly, from any use of such information or opinions or other wise arising in connection therewith. Safe Harbor 3 BioCancell Overview •Developing innovative Targeted Cancer Therapy for the treatment of cancer, based on Professor Avraham Hochberg’s research •Lead product candidate BC-819 in phase IIb for bladder cancer, phase I/IIa for pancreatic and ovarian cancer •Strong Intellectual Property: 7 patent families •Incorporated in Delaware (July 2004) •Listed on TASE (BICL) in Aug. 2006, SEC filing since June 2009 •16 employees •Fundraising: $17.8M •Major Stockholders: Clal Biotechnology Industries Ltd. (18.6%), Professor Avraham Hochberg (10.4%), Tikcro (3.9%) 4 Technology Platform •Targeted Cancer Therapy platform based on H19 gene •H19 is expressed uniquely within cancer cells, while not expressed in normal cells •BC-819 drug candidate uses the H19 gene to produce diphtheria toxin in cancer cells, destroying the cancer cells without affecting normal cells •Diagnosis of H19 gene is prerequisite for treatment •It is a targeted treatment without side effects* •Platform potential: H19 expressed in more than 40 different cancer indications, in between 70% to 84% of cancer population *Detected to date 5 After birth, H19 is expressed only in cancer cells, therefore a significant marker of cancer cells Mechanism of action of H19 is fully deciphered; the expression of H19 in cancer cells promote tumor development Direct mechanistic connection exists between H19 and p53, a central protein involved in cancer cell proliferation H19 - Oncofetal gene (Fetus) 6 The Drug - BC-819 Plasmid H19 Promoter A DNA plasmid containing the H19 gene regulatory sequences that drive the expression of the Diphtheria Toxin A gene (DTA-H19) Diphtheria Toxin sequence 7 Cancer cell Normal rapidly-dividing cell Trigger activated Trigger not activated H19’s transcription factors just in cancer cell nucleus, activate plasmid to produce diphtheria toxin (DTA) No H19 transcription factors for activation of plasmid to produce diphtheria toxin (DTA) Cancer cell killed No change Mechanism of Action 8 The Advantages of BC-819 1.Excellent safety profile and without side effects* - increases compliance vs. high patient withdrawal in chemotherapy 1.Reduces Multi-Drug Resistance (MDR) - a major disadvantage of chemotherapy 2.Targeted Cancer Therapy 3.Same drug for multiple cancer types; 40 cancer types expressing H19 in between 70% to 84% of cancer population 4.Low cost manufacturing vs. other biological products *Detected to date 9 Ovarian cancer Phase IIb Phase I/IIa All indications have FDA Fast Track potential Bladder cancer Phase IIb FDA Meeting Phase III Phase I/IIa(was completed in 2007) Pancreatic cancer Phase IIb Phase I/IIa Phase III FDA Meeting FDA Meeting * Provided clinical success, regulatory approvals, availability of financial resources / strategic collaboration/s Planned: BC-819+Gemzar 9 patients 11 patients 33 patients, stage 1 completed 10 Market Size * Globocan; World Population Prospects and American Cancer Society, estimated 2009 for 7 major pharmaceutical markets **Drug label has FDA’s black box warning *** Sales for all indications ****H19 expression in cancer patient population: bladder 84%, ovarian 75%, pancreatic 70% New Cases* Prevalence Deaths /Year Competitors’ Drugs - Annual Sales*** Adverse events Bladder cancer BCG** $200M Dysuria, urinary frequency, hematuria, cystitis, nocturia Ovarian cancer Doxil** $650M Taxotere** $3B Hycamtin** $325M Gemzar $1.72B Immunosupression anemia, diarrhea, nausea, hair loss Pancreatic cancer Gemzar $1.72B Tarceva $1.66B Immunosupression anemia, diarrhea, nausea, hair loss 11 BC-819 - Additional Indications BC-819 has been successfully tested in animals for the treatment of lung cancer, liver cancer and kidney cancer Market potential (annual sales) for other drugs in those indications: * Source: Data Monitor • Lung Cancer (NSCLC): Tarceva (Erlotinib) - $1.66B • Liver Cancer: 5-Fluorouracil (Adrucil, Efudex, Fluoroplex) - Blockbuster • Kidney Cancer (RCC): Sorafenib (Nexavar) - $900M 12 $651M $1,571M $2,795M $3,875M $4,914M Herceptin - breast cancer, for “only” 40,000 potential patients $3,188M $3,920M $4,567M $5,206M $5,590M (new approved indications, contributed to an increase in sales) Lung (NSCLC)RCC/EMEAHER2- negative breast cancer * Source: Data Monitor Marketed Blockbuster Drugs - Sales Avastin - originally approved for colorectal cancer 13 ALL AML Brain Breast CLL Colorectal NSCLC SCLC Melanoma NHL Prostate Testis Thyroid Uterine Liver Hodgkin's Kidney Bladder CML Esophagus Head&Neck Myeloma Ovary Pancreas Stomach 0 New Cases - US, 2007 Lethal Cancers: High Unmet Medical Need BioCancell’s Target Indications Create High Value 14 M&A transaction Sum Most advanced R&D programs in purchase date Onyx Pharma acquired Proteolix (10/2009) $851M Carfilzomib, a proteasome inhibitor, in phase IIb trial for multiple myeloma Sanofi-Aventis acquired BiPar Sciences (4/2009) $500M Iniparib, a PARP1 inhibitor, in phase II for several cancer indications Eisai acquired Morphotek (3/2007) $325M MORAb-003 in phase I/II for ovarian cancer and MORAb-009 in phase I for pancreatic cancer Co-development & co- promotion agreement Most advanced R&D programs in deal date Upfront Future milestones Royalties on sales OncoGenex (Nasdaq: OGXI) and Teva (12/2009) OGX-011, completed phase II in prostate and lung cancer $60M up to $370M 10%-25% Clavis Pharma (Oslo: CLAVIS.OL) and Clovis Oncology (11/2009) CP-4126 (11/2009), in phase II for pancreatic cancer $15M up to $365M Tiered double - digit Value creation by M&A / Licensing 15 •Purpose - assess the safety and preliminary efficacy of BC-819 •18 patients with TCC who failed treatment with BCG •Successfully concluded in Aug, 2007 (Journal of Urology; Sidi et al. Results: - No Serious Adverse Events related to BC-819 were detected - 56% (10/18 patients) did not experience recurrence of tumor Phase I/IIa in Bladder Cancer 16 Phase IIb in Bladder Cancer •Purpose - assessing efficacy and safety of BC-819 in 33 patients •Seven sites in Israel and one in the US (BCG Oncology, Arizona) •Refractory patients with TCC that failed treatment with BCG or chemotherapy and whose alternative treatment is bladder removal •Interim result of first stage of phase IIb (18 patients): - No Serious Adverse Events related to BC-819 were detected - 84% responders* - 56% showed non-recurrence of tumor - 50% showed complete tumor ablation - 22% showed a complete response** *Either non-recurrence, tumor ablation or both ** Both non-recurrence and tumor ablation The major problem in refractory bladder cancer; predicts what to expect in post-marketing approval treatment 17 31.10.07- before treatments 02.01.08- After treatment #8 (Ascites) Ovarian Cancer Compassionate Use Background: ●A 69 year-old female patient, failed all available treatments, chemotherapy resistance ●IP treated with BC-819 (80mg to 140mg) After treatment with BC-819: ●Lived 18 months beyond patient’s original 3 month life-expectancy ●No SAEs were reported ●Tumor growth arrested ●Cancer marker CA-125 dropped by ~50% ●Reduction of number of cancerous cells in patient’s ascitic fluid ●Ascitic fluid level was significantly reduced ●The patient and her physicians reported significant clinical improvement 18 Phase I/IIa in Ovarian Cancer •Purpose - determine safety and the optimal dose for intraperitoneal delivery of BC-819 •Phase I/IIa, Dose-Escalation, Safety, Pharmacokinetic and Preliminary Efficacy Study •Conducted in Israel •11 patients with ovarian cancer to be treated •FDA granted ‘Orphan Drug’ status for BC-819 in the US, for treatment of ovarian cancer 19 Animal Model for Pancreatic Cancer 20 Phase I/IIa in Pancreatic Cancer •Purpose - determine safety and the optimal dose of BC-819 •Phase I/IIa, Dose-Escalation, Safety, Pharmacokinetic and Preliminary Efficacy Study •Conducted in Israel and in the US at the University of Maryland, Baltimore •Total population of 9 patients with unresectable pancreatic cancer to be treated intratumorally 4 times with BC-819, twice a week for 2 weeks (8 patients have been treated to date) •Analysis of results is expected shortly •FDA granted ‘Orphan Drug’ status for BC-819 in the US, for treatment of pancreatic cancer 21 The 2nd Generation Drug - BC-821 •Use of both the H19 and IGF2- P4 genes (double promoter plasmid) as a treatment platform for targeted treatment •Status: pre-clinical results in animals •The drug covers 100% of the eligible cancer patients (30%- 50% more than BC-819) 22 Patent granted for BC-819, was submitted on Oct. 1997 Extension Strategies: Orphan drugs (7 years) - already approved for ovarian and pancreatic cancers Extension due to drug development process (up to 5 years) Database protection (5-10 years) New US legislation (up to 12 years) New patent application for BC-821 was submitted in 2008 Intellectual Property 23 Key Anticipated Events •Pre clinical results of co-administration of BC-819 and Gemzar (the intended regime in phase IIb in pancreatic cancer) •Completion of phase I/IIa in pancreatic cancer •Recruitment of 2nd cohort of patients in phase I/IIa ovarian cancer •2011:‘Fast-Track’ designation for pancreatic cancer •2011: Initiation of phase IIb in pancreatic cancer •2011: Completion of phase IIb in bladder cancer •2011: Completion of phase I/IIa in ovarian cancer •Around end of 2011: Interim results of phase IIb in pancreatic cancer 24 •Correct target: H19 gene, with fully deciphered mechanism of action, which has major role in cancer development, expressed in over 40 types of cancer. Recently, mechanistically linked to p53 protein •Ground-breaking Targeted Cancer Therapy, destroying only cancer cells, without side effects* •Interim phase II results show efficacy •Blockbuster potential •Experienced management team (with 7 Ph.D.’s) The Opportunity *Detected to date 25 Thank You Please visit us at www.biocancell.com
